              Case 1:19-cv-04327-VEC Document 45
                                              44 Filed 07/15/19
                                                       07/12/19 Page 1 of 1

                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 07/15/2019




                                                          MEMO ENDORSED




Application GRANTED.

SO ORDERED.        Date: 07/15/2019




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
